FILED
                             NOT FOR PUBLICATION                             MAY 20 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS ANTONIO GUARDADO-                          No. 06-70790
CARDOZA and GUADALUPE
GUERRA-ALVARADO,                                  Agency Nos. A078-962-277
                                                              A078-962-278
              Petitioners,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2010 **
                              San Francisco, California

Before: REINHARDT, W. FLETCHER and N.R. SMITH, Circuit Judges.

       Carlos Guardado-Cardoza and Guadalupe Guerra-Alvarado (wife and

derivative applicant), natives and citizens of El Salvador, petition for review of a

decision by the Board of Immigration Appeals (BIA) affirming the oral decision of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an immigration judge (IJ) denying Guardado-Cardoza’s application for asylum and

withholding of removal.

         Substantial evidence supports the BIA’s determination that Guardado-

Cardoza failed to establish that he suffered persecution on account of a protected

ground, specifically membership in a particular social group or political opinion.

Guardado-Cardoza’s purported social group—persons with perceived economic

wealth or individuals opposed to gangs—does not qualify as a “particular social

group” for purposes of asylum, because it lacks both particularity and social

visibility. See Santos-Lemus v. Mukasey, 542 F.3d 738, 745-47 (9th Cir. 2008).

Similarly, Guardado-Cardoza’s anti-gang sentiment also fails to qualify, because it

is not a political opinion for asylum purposes. See id. at 747 (holding that an

alien’s general aversion to gangs did not constitute a political opinion).

Accordingly, his asylum claims fails. See id. at 748.

         Because Guardado-Cardoza did not satisfy the lower standard of proof for

asylum, he necessarily did not satisfy the more stringent standard of proof for

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         PETITION DENIED.